Citation Nr: 0523106	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  03-11 093	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for service-connected 
wound to the right knee with retained foreign bodies and 
traumatic arthritis currently evaluated as 10 percent 
disabling, with subluxation of the right knee currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel



INTRODUCTION

The veteran had active service from May 1968 to October 1969. 

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of February 2004.  This matter was 
originally on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.

The issue of entitlement to an effective date prior to 
September 2, 2004, for the assignment of a disability rating 
of 20 percent for service-connected subluxation of the right 
knee is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, 
the Board received notification from the veteran that he was 
satisfied with the increased disability rating the AMC 
awarded him in a February 16, 2005 rating decision.

 2.  The veteran's notification of satisfication with the 
disability rating assigned will be treated as a request for 
withdrawal of this appeal as there remain no allegations of 
errors of fact or law for appellate consideration.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.202 (2004).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2004).  

The Board remanded to the RO the issue of entitlement to an 
increased rating in excess of 10 percent for service-
connected wound to the right knee with retained foreign 
bodies and traumatic arthritis.  On Remand, the AMC granted 
an increased rating.  In a February 16, 2005 rating decision, 
the AMC awarded separate service connection for subluxation 
of the right knee and assigned a 20 percent rating.  In a 
statement dated in March 2005, the veteran indicated that he 
was satisfied with the disability rating the AMC assigned in 
the February 16, 2005 rating decision.  As there remain no 
allegations of errors of fact or law for appellate 
consideration, the Board will treat the veteran's 
notification of satisfication with the disability rating 
assigned as a request for withdrawal of this appeal.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.


REMAND

In the March 2005 statement, the veteran expressed 
disagreement with the effective date of the disability rating 
assigned for the service-connected subluxation of the right 
knee in the February 16, 2005 rating decision.  The veteran 
is entitled to a Statement of the Case (SOC) on this issue.  
See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) 
(holding that, where a notice of disagreement is filed with a 
claim and no SOC has been issued, the Board should remand, 
not refer, that issue to the RO to issue a SOC).  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

The veteran should be provided with a SOC 
on the issue of entitlement to an 
effective date prior to September 2, 
2004, for the assignment of a disability 
rating of 20 percent for service-
connected subluxation of the right knee.  
The veteran should be given notice of his 
appeal rights and the need to perfect his 
appeal.  If the appeal is subsequently 
perfected by timely submission of a 
substantive appeal, then the matter 
should be forwarded to the Board.  

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



                       
____________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


